Per Curiam.
This is an action to recover $5,310 in damages for negligence causing the collision of an ice truck with a Whippet automobile on Forty-Eighth street in the city of Lincoln September 18, 1930, and resulting in personal injuries to plaintiff who was at the time a passenger in the Whippet car. The petition charges that the negligent operation of the truck was the cause of the collision and of the resulting injuries. The truck was owned by defendant and was driven by his employee, Orval Mutchie, who, according to the petition, was then engaged in the duties of his employment.
The principal defense was that, when the collision occurred, Mutchie was using the truck for his own pleasure or convenience and was not then performing any duty of his employment or acting in any capacity for his employer.
Upon a trial of the issues the jury rendered a verdict in favor of plaintiff for $2,810. From a judgment therefor defendant appealed.
The controlling question presented by the appeal is the sufficiency of the evidence to sustain a finding that the driver of the truck at the time of the collision was then the employee of defendant and was then engaged in operating the truck in the employer’s service. Upon consideration of the evidence in its entirety, the unanimous opinion is that on this and on all other issues the verdict of the jury is sustained by sufficient evidence. With this question thus determined, error prejudicial to defendant has not been found in the record.
Affirmed.